Hurt, Judge.
This is a conviction for carrying a pistol. The proof is clear that appellant, at the time of carrying the pistol, was deputy sheriff of Pease county. Upon this point the court charged, in effect, that if appellant was a peace officer, and was acting as such, under a legal appointment, and that he was in this (Taylor) county, in the discharge of his official business, he should be acquitted; but if in pursuit of his private business, he should be convicted.
■ Counsel for appellant requested a charge to the effect that, if defendant was a deputy sheriff of any county of the State while carrying the pistol, he should be acquitted.
We are of the opinion that the rule stated in the requested charge is the law of the case. A deputy sheriff is a peace officer, and as such is excepted from the operation of Article 318, Penal Code. This is expressly done by Article 319. The judgment is reversed and the cause remanded.

Reversed and remanded.